                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


JEFFREY E. OLSON,
                                                  JUDGMENT IN A CIVIL CASE

        Plaintiff,                                         18-cv-666-jdp

v.


JAMES SCHWOCHERT,

        Defendant.




      This action came for consideration before the court with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.



        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.

             /s/                                             12/13/2018

            Peter Oppeneer, Clerk of Court                        Date
